IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40703
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARL ESTER BECK;
BOBBY DEWAYNE JONES,

                                         Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:00-CR-77-1
                       --------------------
                           June 6, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carl Ester Beck appeals the judgment of the district court

following his conviction for conspiracy to distribute cocaine

base and distribution of cocaine base.   Bobby Dewayne Jones

appeals the judgment of the district court following his

conviction for conspiracy to distribute cocaine base and

distribution of cocaine base near a school.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40703
                                  -2-

     Beck argues that the evidence was insufficient to support

his conspiracy conviction.    Beck has not shown that the evidence

adduced at trial, when viewed in the light most favorable to the

verdict, was insufficient to prove beyond a reasonable doubt that

he was involved with a conspiracy to distribute crack cocaine.

See United States v. Ortega-Reyna, 148 F.3d 540, 543 (5th Cir.

1998); United States v. Dukes, 139 F.3d 469, 474 (5th Cir. 1998).

Beck also argues that the district court erred in sentencing him

based on its finding that he committed an offense involving crack

cocaine.   He has not shown error in connection with his sentence.

See United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995).

     Jones argues that the evidence was insufficient to support

his conspiracy conviction.    He has not shown that the evidence

adduced at trial, when viewed in the light most favorable to the

verdict, was insufficient to prove beyond a reasonable doubt that

he was involved with a conspiracy to distribute crack cocaine.

See Ortega-Reyna, 148 F.3d at 543.    The judgments of the district

court are AFFIRMED.